DETAILED ACTION
This is an Office action based on application number 16/604,403, filed 10 October 2019, which is a national stage entry of PCT/JP2018/015918 filed 17 April 2018, which claims priority to JP 2017-082340 filed 18 April 2017. Claims 1-10 are pending.
Amendments to the claims, filed 23 December 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 23 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the copending US Patent Application No. 16/604,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The nonstatutory double patenting rejection of claims 1-4, 6-8, and 10, made of record in the previous Office action is withdrawn due to the Applicant’s filing of a proper terminal disclaimer on 23 December 2021.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (JP 2009-096817A with citations taken from the provided machine translation) (Furuta) in view of Wada et al. (US Patent Application Publication No. US 2005/0209380 A1) (Wada).

Reference is made to FIG. 2 of Furuta, reproduced below:

    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale


Regarding instant claim 1, Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said 
	Furuta does not explicitly disclose the tensile strength of the resin film.
	However, Wada discloses an adhesive tape (Title) comprising a plastic film support material (paragraph [0073]). Wada further discloses that the tensile strength of the tape is on the order of 20 to 30 N/10mm in both the MD and TD directions such that there is almost no possibility of the tape to break even if it is fixed for a long time and adhesive force increases, which would be beneficial should the tape be removed in a disassembly process (paragraphs [0048-0049]). Although Wada discloses that the overall tape has the requisite tensile strength, one of ordinary skill in the art would readily recognize that the tape backing must have a comparable tensile strength as it supports the adhesive layer to form the tape.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when constructing the laminate of Furuta. The motivation for doing so would have been that tape constructions having the requisite tensile strength do not easily break when the tape is removed in a disassembly process.
	As to the limitation “a peel surface is configured to be formed when the separator is peeled off from the laminated together with the adhesive layer that is joined to the separator, wherein the peel surface is defined by an exposed surface positioned 
	Therefore, it would have been obvious to combine Wada with Furuta to obtain the invention as specified by the instant claim.

Regarding instant claim 3, the PTFE membrane <2> of Furuta is necessarily a fluororesin.

Regarding instant claim 6, Furuta illustrates only one PTFE membrane layer <2>; therefore, the tape of Furuta meets the claimed laminate comprising a single layer resin film.

Regarding instant claim 8, Furuta illustrates tape Examples 1-5 having an adhesive strength of 2.2 N/19 mm and 2.3 N/19 mm (i.e., 2.9 N/25 mm and 3.0 N/25 mm).
	It is noted that Furuta does not explicitly disclose that the adhesive strength is measured with respect to an acrylic plate. However, absent evidence of criticality regarding how the adhesive strength is measured and given that the adhesive strength disclosed by Furuta falls within the range presently claimed, it is the Examiner's position that Furuta meets the requirement of the instant claim.

Regarding instant claim 10, Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed separator. FIG. 2 of Furuta further illustrates that the tape is wound into a roll (paragraph [0023]).
	Furuta does not explicitly disclose the tensile strength of the resin film.
	However, Wada discloses an adhesive tape (Title) comprising a plastic film support material (paragraph [0073]). Wada further discloses that the tensile strength of the tape is on the order of 20 to 30 N/10mm in both the MD and TD directions such that there is almost no possibility of the tape to break even if it is fixed for a long time and adhesive force increases, which would be beneficial should the tape be removed in a disassembly process (paragraphs [0048-0049]). Although Wada discloses that the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when constructing the laminate of Furuta. The motivation for doing so would have been that tape constructions having the requisite tensile strength do not easily break when the tape is removed in a disassembly process.
	As to the limitation “a peel surface is configured to be formed when the separator is peeled off from the laminated together with the adhesive layer that is joined to the separator, wherein the peel surface is defined by an exposed surface positioned between the resin film and the adhesive layer as a result of the separator and the adhesive film being separated together from the resin film”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface is capable of being formed between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be formed in the laminate of the claims. Additionally, the action and result of peeling is merely an intended use/purpose/effect of the claimed laminate structure, which is obviated by the prior art combination. Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated 
	Therefore, it would have been obvious to combine Wada with Furuta to obtain the invention as specified by the instant claim.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Furuyama et al. (WIPO International Publication No. WO 2016/047140 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0292000 A1) (Furuyama).

Regarding instant claim 2, Furuta in view of Wada discloses a tape comprising a PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above. Furuta further discloses that the PTFE membrane is porous (paragraph [0007]).
	Furuta in view of Wada does not explicitly disclose the specific surface density of the PTFE membrane.
	However, Furuyama discloses a polymer film having a series of through holes (paragraph [0021]), which is analogous to the porous PTFE membrane of Furuta. Furuyama discloses that the polymer film is used as a waterproof sound-permeable membrane (paragraph [0022]). Furuyama further discloses that the waterproof sound-permeable membrane has a surface density of 10 to 50 g/m2 in terms of strength and handling properties, among others (paragraph [0234]).

	Therefore, it would have been obvious to combine Furuyama with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Furuta in view of Wada discloses a tape comprising a PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above. Furuta further discloses that the PTFE membrane is porous (paragraph [0007]).
	Furuta in view of Wada does not explicitly the structure recited by the instant claim.
	However, Furuyama discloses a polymer film having through holes extending from one principle surface of the polymer film to the other principle surface of the polymer film, wherein the through holes are straight holes having a central axis extending straight.
	Reference is made to FIG. 1 of Furuyama, reproduced below:

    PNG
    media_image2.png
    273
    564
    media_image2.png
    Greyscale

	In FIG. 1, Furuyama illustrates polymer film <1> comprising through holes <3>, each having a straight central axis <4>.
	Furuyama further discloses that the polymer film <1> is a non-porous film having no through-thickness gas passages other than the through holes, which are straight holes; furthermore, Furuyama discloses that said polymer film has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer film having on straight through holes have high levels of waterproofness, among other properties (paragraph [0273]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to replace the PTFE membrane of Furuta and Wada with a non-porous PTFE membrane having only straight through holes, which also meets the requisite tensile strength. The motivation for doing so would have been to increase the waterproofness of the tape.
	Therefore, it would have been obvious to combine Furuyama with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Konishi et al. (US Patent No. 4,741,948) (Konishi).

Regarding instant claim 7, Furuta in view of Wada discloses the tape comprising a separator <5> as cited in the rejection of claim 1, above. Furuta further discloses that the tape further comprises a release layer <4> adjacent to separator <5> (FIG. 2; paragraph [0040]).
	Furuta in view of Wada does not explicitly disclose the specific tensile strength of the separator.
	However, Konishi discloses a composite release sheet material having a tensile strength sufficient to stably support a release layer thereon even when a cutting impact is applied thereto (col. 2, lines 12-15).
	Since the instant specification is silent to unexpected results, the specific tensile strength of the separator layer not considered to confer patentability to the claims. As the ability of a release material to stably support a release layer (which is the intent of the separator of Furuta) is a variable that can be modified, among others, by the selection of a material having a sufficient tensile strength, the precise tensile strength would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him her, to optimize the tensile strength of the separator of Furuta as taught by Konishi. The motivation for doing so would have been to ensure that the separator of Furuta stably supports the release layer applied thereto.
	Therefore, it would have been obvious to combine Konishi with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Abe et al. (JP 2016-021502A with citations taken from the provided machine translation) (Abe).

Regarding instant claim 9, Furuta in view of Wada discloses the tape comprising a porous PTFE membrane, a separator, and adhesive, as cited above.
	Furuta in view of Wada does not explicitly disclose the specific ratio of the cohesion of the PTFE membrane to the adhesive strength of the adhesive.
	However, Abe discloses a structure comprising a porous material and at least one adhesive layer (paragraph [0009]) and a release film (paragraph [0014]) Further, 
	Since the instant specification is silent to unexpected results, the specific ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive is not considered to confer patentability to the claims. As the prevention of cohesive failure of the porous member is a variable that can be modified, among others, by adjusting the adhesive strength of the adhesive and cohesive strength of the porous PTFE member by selection of the composition and structure of each, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive in prior art combination to obtain the desired prevention of cohesive failure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the ratio between the cohesion of the PTFE membrane and the adhesive 
	Therefore, it would have been obvious to combine Abe with Furuta in view of Wada to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments regarding the prior art rejection, however, are unpersuasive.
Applicant contends that the prior art combination does not disclose or suggest every limitation of the claims.
	First, Applicant submits that independent claims 1 and 10 specify that a peel surface (of the laminate) is configured/structure to be formed when the separator is peeled off from the laminate together with the adhesive that is joined to the separation, wherein the peel surface is defined by an exposed surface positioned between the resin film and the adhesive layer.
	Second, Applicant submits that the recitation of the peel surface (of the laminate) configured/structure to be formed when the separator is peeled off from the laminate together with the adhesive that is joined to the separation, wherein the peel surface is defined by an exposed surface positioned between the resin film and the adhesive layer must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the art in the context in which it is used. 
	Third, Applicant submits that the aforementioned features are not inherent characteristics of the prior art. Applicant contends that the in the adhesive tape of Furuta, the separator (a release film) is removed from the adhesive tape at the time of using said tape. Applicant submits that it is common technical knowledge of persons skilled in the art that, in an adhesive tape such as that of Furuta, only the separator can be peeled from the adhesive layer, and the substrate and the adhesive layer cannot be separated from each other. Applicant contends that, at best, the adhesive layer can be scraped off in pieces from the substrate. In support of their position, Applicant has submitted a Declaration Under 37 C.F.R. §1.132 by Takeo Inoue (Inoue Declaration), which restates these arguments under oath.
	Applicant’s arguments and the supporting Inoue Declaration are unpersuasive. The action and result of peeling are merely and intended uses/purposes/effects of the claimed laminate, and, as discussed above, the prior art combination meets the limitation of the claimed laminate. Applicant must show that the intended use/purpose/effect recited by the claims necessarily requires a structural limitation that is not disclosed or obviated by the prior art in order for such a limitation to patentably distinguish the claims from the prior art. For example, is there an adhesive strength difference, supported by the original disclosure, between that of the separator and the adhesive layer and that of the adhesive layer and the resin layer that would necessarily result in the peeling action touted by Applicant? Alternatively, are the individual layers (e.g., the adhesive and/or separator) formed from such compositions that are supported 
	It must be stressed that the claimed invention is drawn to a laminate structure formed by the claimed resin film and separator joined together by an adhesive layer. The claimed invention is not drawn to a method of using such a laminate or the specific resin film formed during or as a result of the intended use or purpose of the claimed laminate. Therefore, since the prior at combination obviates the structure of the initial laminate, the prior art combination meets the limitations of the claimed invention. 

In response to Applicant’s arguments regarding the nonstatutory double patenting rejections of record, the nonstatutory double patenting rejections are withdrawn due to Applicant’s filing of a timely and proper terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        02/25/2022